749 N.W.2d 714 (2008)
Marc HERSCHFUS, Plaintiff/Counter Defendant-Appellant,
v.
Tonya HERSCHFUS, Defendant/Counter Plaintiff-Appellee.
Docket No. 135788. COA No. 278016.
Supreme Court of Michigan.
June 6, 2008.
On order of the Court, the application for leave to appeal the December 27, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the trial court for entry of an order setting a parenting time schedule that accommodates the plaintiff's religious observances in accordance with the parties' agreement regarding the child's upbringing. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
*715 CORRIGAN, J., dissents and states as follows:
In this highly acrimonious child-custody case, I would deny leave to appeal rather than remand the case to the trial court to set a new parenting-time schedule. This tragic record reflects that both parties have used this litigation as a tool to mount continuing, ugly attacks on one another. Their destructive behavior has served only to prolong this case to the obvious detriment of their son. I urge that, in lieu of continuing their harmful behavior, the parties on remand behave in the best interest of their son. I fear that our remand order provides a platform for these parties to lob their grievances against one another yet again.
WEAVER, J., joins the statement of CORRIGAN, J.